DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on February 07, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated February 08, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on February 07, 2021 has been entered. No claims have been amended. Thus, claims 1–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
All of these claims contain the following limitations: “requesting, by the server, a permission to access video files from a plurality of transports within a pre-defined range from the transport; analyzing, by the server, the video file from the transport and the video files from the plurality of the transports to determine a damage to the transport.” Here, there is a request that is made and then an analysis being performed based on that request. However, in order for analysis to occur, and for certainty of claim scope, there must be permission granted by a user or other entity to allow for this analysis to be performed. So this claim must be amended to properly account for this issue.
Dependent claims 2–7, 9–14, and 16–20 are also rejected as they depend from independent claims 1, 8, and 15. 
Appropriate correction is required. 

Response to Arguments
Applicant’s arguments filed on January 15, 2021 have been fully considered. 
Regarding the prior art rejection under 35 U.S.C. §112(b), the Applicant’s representative in an interview that took place on February 03, 2021 noted that he agreed with the basis of the 35 U.S.C. §112(b) rejection put forth by the Examiner. In that same interview, Applicant’s representative also indicated that amendments would be made based on the suggestions given by the Examiner in order to overcome the §112(b) rejection. However, no amendments were made in order to address the §112(b) rejection. Thus, the 112(b) rejection is still maintained as the issue with regards to the 

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons: 
Floyd (U.S. Pat. No. 10,593,109) teaches a system for identifying property damage using a drone fleet to collect damage information autonomously or semi-autonomously; and 
Mirza et al. (U.S. Pat. No. 9,168,882) teaches a method and apparatus for implementing a vehicle exchange platform for identifying vehicle sensor data and providing methods for storage and exchange of the sensor data. 

Conclusion
6. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313)446-4902.  The examiner can normally be reached Monday thru Thursday, 7:30 AM - 5:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Amit Patel/
Examiner
Art Unit 3696 
/JOSEPH W. KING/Primary Examiner, Art Unit 3696